DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The examiner acknowledges receipt of amendments/arguments filed 3/8/21.  The arguments set forth are addressed herein below.  Claims 1-20 are pending and Claims 8, 10-12, and 16 are currently amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A gaming monetary instrument tracking system, comprising: a plurality of electronic gaming devices, each of the plurality of electronic gaming devices being configured to generate data with respect to gaming monetary instruments that are handled thereat, wherein at least a portion of the plurality of electronic gaming devices are further configured to issue new gaming monetary instruments associated with the gaming monetary instrument tracking system; and a system server coupled to the plurality of electronic gaming devices, wherein the system server is configured to: facilitate a creation of a first gaming monetary instrument at a first electronic gaming 
Independent Claim 8:

Independent Claim 17:
A computer implemented method for facilitating monetary instrument tracking in a casino gaming network having a plurality of electronic gaming devices coupled to a system server, at least some of the plurality of electronic gaming devices being configured to create gaming monetary instruments, the computer implemented method comprising causing at least one processor in the casino gaming network to execute a 

The claimed limitations of Claims 1 and 17 reflect an abstract idea of “facilitating the creation of a first gaming monetary instrument at a first electronic gaming device from the plurality of electronic gaming devices, the first gaming monetary instrument having a first monetary value; associating a first data structure with the first gaming monetary instrument, the first data structure including data regarding one or more transactions at the first electronic gaming device, another of the plurality of electronic gaming devices, or both; generating a first historical record for the first gaming monetary instrument based on the first data structure, wherein the first historical record accounts for the entire first monetary value and includes the data regarding one or more transactions; facilitating an acceptance of the first gaming monetary instrument at a second electronic gaming device from the plurality of electronic gaming devices; providing a monetary credit at the second electronic gaming device, the monetary credit corresponding to the first monetary value; collecting information regarding one or more 
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  Furthermore, the examiner interprets concepts such as the “each of the plurality of 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “gaming devices”, “system server”, “monetary instrument”, and/or “processor” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computer implemented game is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Additionally, the applicant suggest that “Electronic Game Device(s) (EGDs) may include one or more of the following (or combinations thereof): mechanical slot machines, electronic slot machines, electronic gaming machines, mobile gaming devices, video gaming machines, server-based gaming machines, and/or other types of devices or components which provide capabilities for enabling casino patrons to participate in gaming and/or wagering activities.  In some embodiments, at least some mobile gaming devices may be implemented using personal mobile computing devices such as tablets, smartphones, laptops, PC's, and the like” (¶ 192); “Hardware and/or software+hardware hybrid embodiments of the automated gaming monetary instrument tracking techniques described herein may be implemented on a general-purpose programmable machine selectively activated or reconfigured by a computer program stored in memory.  Such programmable machines may include, for example, mobile or handheld computing systems, PDA, smart phones, notebook computers, tablets, netbooks, desktop computing systems, server systems, cloud computing systems, network devices, etc” (¶ 200); “The processor 510 may include any conventional processor or logic device” (¶ 311); and “FIG. 8 illustrates in block diagram format an exemplary casino gaming server system according to a specific embodiment of the present disclosure…… In at least one embodiment, the processor(s) 810 may include one or more commonly known CPUs which are deployed in many of today's consumer electronic devices…. the memory 816 may include functionality similar to at least a portion of functionality implemented by one or more commonly known memory devices such as those described herein and/or generally known to one having ordinary skill in the art” (¶ 372-411).  Such disclosure suggests that any software or hardware required by the claims are no more than generic components operating in their ordinary capacity.
On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
Nor do the dependent claims 2-7 and 18-20 add “significantly more” since they merely add to the claimed concepts that relate to fundamental economic principles or practices (including hedging, insurance, mitigating risk)(Certain Methods of Organizing Human Activity).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing amount to “significantly more” for the same reasons noted above.  
In summary, in regards to claims 8-16, with emphasis on at least Independent Claim 8, the claimed invention focuses a gaming monetary instrument tracking system, comprising: a plurality of system nodes, wherein each of the plurality of system nodes is 
The claimed limitations of Claim 8 reflect an abstract idea of “system nodes …configured to generate data with respect to gaming monetary instruments associated with the gaming instrument tracking system that each have a monetary value associated therewith, and wherein at least a portion of the plurality of system nodes are configured to issue new gaming monetary instruments associated with the gaming 
 This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “node”, “system server”, “kiosk”, “gaming machine”, “gaming table”, and/or “monetary instrument” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computer implemented game is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Additionally, the applicant suggest that “the devices and systems where financial 
transactions take place can generally be referred to as "system nodes"” (¶ 71); “Electronic Game Device(s) (EGDs) may include one or more of the following (or combinations thereof): mechanical slot machines, electronic slot machines, electronic gaming machines, mobile gaming devices, video gaming machines, server-based gaming machines, and/or other types of devices or components which provide capabilities for enabling casino patrons to participate in gaming and/or wagering activities.  In some embodiments, at least some mobile gaming devices may be implemented using personal mobile computing devices such as tablets, smartphones, laptops, PC's, and the like” (¶ 192); “Hardware and/or software+hardware hybrid embodiments of the automated gaming monetary instrument tracking techniques described herein may be implemented on a general-purpose programmable machine selectively activated or reconfigured by a computer program stored in memory.  Such programmable machines may include, for example, mobile or handheld computing systems, PDA, smart phones, notebook computers, tablets, netbooks, desktop computing systems, server systems, cloud computing systems, network devices, etc” (¶ 200); “The processor 510 may include any conventional processor or logic device” (¶ 311); and “FIG. 8 illustrates in block diagram format an exemplary casino gaming server system according to a specific embodiment of the present disclosure…… In at least one embodiment, the processor(s) 810 may include one or more commonly known CPUs which are deployed in many of today's consumer electronic devices…. the memory 816 may include functionality similar to at least a portion of functionality implemented by one or more commonly known memory devices such as those described herein and/or generally known to one having ordinary skill in the art” (¶ 372-411).  Such disclosure suggests that any software or hardware required by the claims are no more than generic components operating in their ordinary capacity.
On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
Nor do the dependent claims 9-16 add “significantly more” since they merely add to the claimed concepts that relate to fundamental economic principles or practices (including hedging, insurance, mitigating risk)(Certain Methods of Organizing Human Activity).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing amount to “significantly more” for the same reasons noted above.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive in part.
The 35 U.S.C. § 112, Second Paragraph Rejection
The rejection of claim 16 under 35 U.S.C. § 112, Second Paragraph Rejection is withdrawn herein.
The 35 U.S.C. § 101 Rejection
Applicant argues:

“Hence the claims are directed to a gaming monetary instrument tracking system in a casino gaming network having a plurality of electronic gaming devices, which is not able to be performed by a human as alleged in the Office Action. Additionally, this is clearly not a fundamental economic principal or a long-standing commercial practice, especially since monetary transactions in gaming establishments are highly regulated. In contrast to the Office Action's assertions to the contrary, the claims are not directed to patent-ineligible abstract idea. Rather, the claims address particular challenges involved in gaming, specifically monetary tracking systems using a plurality of gaming devices.  

Moreover, the claims also recite specific tangible structures such as electronic gaming devices, gaming monetary instruments, system server, processor, as well as recite specific operations carried out by the electronic gaming devices, system servers, and processors. These recited specific structures and operations do more than apply a law of nature, state a mere concept, or recite a simple abstract idea. In other words, these recited specific structures are specific hardware components that cannot be considered abstract. "[S]ome improvements in computer-related technology when appropriately claimed are undoubtedly not abstract, such as chip architecture, an LED display, and the like." Visual Memory LLC v. NVIDIA Corp., Appeal No. 2016-2254, August 15, 2017 (citing Enfish, 822 F.3d at 1335). 

The claimed solution which allows for facilitating monetary instrument tracking is rooted in computer technology in order to overcome the conventional difficulties associated with facilitating monetary instrument tracking in highly regulated gaming establishments. Just as noted in DDR Holdings, LLC v. Hotels.com, L.P., Appeal No. 2013-1505, CAFC, December 5, 2014, the "claims are different enough in substance from those in Ultramercial because they do not broadly and generically claim 'use of the Internet' to perform an abstract business practice with insignificant added activity." Id. at p. 22.”
	Here, even though the claims recite a gaming monetary instrument tracking system in a casino gaming network having a plurality of electronic gaming devices, such components are merely generic components used to implement the abstract idea.  The abstract idea itself as it pertains to logging/recording transactions or historical records associated with a plurality monetary instruments and linking or associating said records according to a chain, trail, or sequence of use of the plurality of monetary instruments a various gaming devices or nodes is a judicial exception (falling under Certain Methods of Organizing Human Activity) that can be implemented by a person.  The claimed invention includes computer components (nodes, system server, kiosk, gaming machine/device, gaming table, monetary instrument, processor), wherein said computer components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  These components merely implement the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  The claimed judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or 

Applicant argues:
“Still further, the claims at issue do not preempt every application of the idea of authenticating mobile servers. See id. at p. 23. In the recent case of Micro, Inc. v. Bandai Namco Games America, Appeal No. 2015-1080, September 13, 2016, the Federal Circuit stated: 
While the result may not be tangible, there is nothing that requires a method "be tied to a machine or transform an article" to be patentable. Bilski, 561 U.S. at 603 (discussing 35 U.S.C. § 100(b)). The concern underlying the exceptions to § 101 is not tangibility, but preemption. Mayo, 132 S. Ct. at 1301. 
Id. at p. 25. 
Hence, the claimed operations and outcomes are nothing like the long prevalent and fundamental practices that amounted to "abstract ideas" per the rationales of Alice, Bilski, Smartgene and other recent precedents regarding § 101. The claimed items at issue here are specific operations in a specific field, none of which are widespread and fundamental, unlike the basic banking practices at issue in Alice. 
Additionally, Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356 (Fed. Cir. 2018) involved the scope of preemption and level of abstraction. In Core Wireless, the Federal Circuit stated: 

Core Wireless, 880 F.3d at 1361. 
It is respectfully asserted that the claims are particular and provide specificity such that they are much more than mere organization of human activity. Similar to Core Wireless, these claims are directed to a particular manner that serves to provide all the features listed in claim 1, all of which are relevant for a proper 35 U.S.C. §101 analysis. See Core Wireless, 880 F.3d at 1362 ("Although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices."). Hence, the Federal Circuit reversed the Board because it was legal error for the Board to ignore the claims as a whole, their specificity, and their limited and commensurate degree of preemption. “
The examiner notes that on the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. 

Applicant argues:
“Further still, in Enfish, LLC v. Microsoft Corp., Appeal No. 2015-1244, CAFC May 12, 2016, the Federal Circuit clearly indicated that claim are not directed to abstract ideas if "the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary course." Id. at p. 12. The Court was also clear to state that claims directed to software, as opposed to hardware, are not inherently abstract. In other words, "[s]oftware can make non-abstract improvements to computer technology just as hardware improvements can...." Id. at p. 11. 

Lastly, the Examiner's conclusion that the claims are direct to an abstract idea is inconsistent with the USPTO's 2019 Revised Patent Subject Matter Eligibility Guidance ("New Guidelines"). In this regard, the New Guidelines state: 
In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):... 
(b) Certain methods of organizing human activity-fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal 
Claims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas, except as follows: In the rare circumstance in which a USPTO employee believes a claim limitation that does not fall within the enumerated groupings of abstract ideas should nonetheless be treated as reciting an abstract idea, the procedure described in Section Ill.C for analyzing the claim should be followed. 
Federal Reg., Vol. 84, No. 4, pp. 52-53 (footnotes omitted). 
 
Here, the claims are directed to a system and method for facilitating monetary instrument tracking in a casino gaming network having a plurality of electronic gaming devices coupled to a system server. Certainly, the clams are not directed to certain methods of organizing human activity, specifically, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), as alleged in the Office Action. Rather, the claims address a particular challenge involved in facilitating highly regulated monetary transactions within a gaming establishment. The claimed solution is rooted in computer technology in order to identify, determine, and facilitate monetary instrument tracking in a gaming environment. 
The recent USPTO 2019 Revised Patent Subject Matter Eligibility Guidance requires consideration in Step 2A of practical application. In this regard, the Guidelines state: 
If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application. When evaluating Prong One, examiners are no longer to use the USPTO's "Eligibility Quick Reference Sheet Identifying Abstract Ideas," which has been superseded by this document. 
Federal Reg., Vol. 84, No. 4, p. 54. 

-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
MPEP 2106.05(e). 
Clearly, this is met by the specific and concrete nature of the claims, such as claim 1. 
 	Still further, the claims also recite an inventive concept. All of which makes it clear that the claims are patent eligible. The New Guidelines principally limit managing personal behavior or relationships to including social activities, teaching, and following rules or instructions, none of which are applicable to the present claims. 
Accordingly, it is respectfully asserted that the claims are patentable under 35 U.S.C. § 101 and Applicants request that this rejection be withdrawn.”
	As best understood the applicant is arguing that the claimed invention recites an inventive concept because “the claims address a particular challenge involved in facilitating highly regulated monetary transactions within a gaming establishment. The claimed solution is rooted in computer technology in order to identify, determine, and facilitate monetary instrument tracking in a gaming environment.”  In this regards the examiner respectfully disagrees.  The examiner disagrees that the claimed invention include limitations that are indicative of integration into a practical application e.g. the limitations fail to provide an improvement to the functioning of a computer, or to any 
	At least based on the above, the 101 rejection is herein maintained and clarified to reflect the amended claims.
	The 35 U.S.C. § 103 Rejections
	The prior art rejection of Claims 8-11 and 14-15 in view of the amendments/arguments filed 3/8/21.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/TRAMAR HARPER/Primary Examiner, Art Unit 3715